DETAILED ACTION
1.	This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 02/04/2021. 
2. 	Claims 1, 3-20 are pending.
Notice of Pre-AIA  or AIA  Status
3. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments and Amendments
4.	Applicant’s arguments, see page 2-3 on remarks, filed 02/04/2021, with respect to the rejection(s) of claim(s) 1, 3-20 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thomas Emmanual Varghese (US 20060020815).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3-11, 15-20 are rejected under 35U.S.C 103 as being unpatentable over Vir Phoha (US 8489635), in view of Thomas Emmanual Varghese (US 20060020815), hereinafter Varghese.

Regarding claim 1:
a typing sample (preferably a number typing samples) are collected from each authorized individuals. Preferably, the samples are collected at different times the day, to allow for variations in user attention. The samples preferably are collected from a data entry device (such as a "qwerty" key- board on a desktop computer) (Phoha, column 3, [lines 42-47]).
Extract one or more features comprising a latency between a plurality of events associated action types and time stamps when a user is providing a typing sample at a computer keyboard, timing information of the typing sample is typically extracted by recording two keystroke events: (1) key press event and (2) key release event. These recordings can be used to ascertain the time when a key was pressed and when a key was released, and the ASCII value of a pressed key and the ASCII value of a released key. The ascertained timing information, regarding the time when a key was pressed and when a key was released, aids in determining: (1) latency between consecutive key press and key release events i.e., the amount of time a key was held down and (2) latency between consecutive key release and key press events i.e., the flight time from a released key to a pressed key. The amount of time a key was held down is referred as 'key hold time' and the flight time from a released key to a pressed key is referred as 'key interval latency' (Phoha, column 4, [lines 38-54]).
And authenticate, identify, or verify a user based on the extracted one or more features and a learning model or a statistical mechanism a typing sample (preferably a number of typing samples) are collected from each authorized individuals. Preferably, the samples are collected at different times of the day, to allow for variations in user attention. The samples preferably are collected from a data entry device (such as a "qwerty" keyboard on a desktop computer). Preferably, the device used for entry of the training data set will be similar to that used for later acquired test data for use in user identification. The number of typing samples in the training data set should be sufficient so that statistical characteristics of the data set are meaningful (Phoha, column 3, [lines 42-53]). However, Phoha fails to disclose a session of a plurality of cursor locations comprising integers representing a character displacement of a text cursor relative to a field start location in a text field a and associated action types and time stamps, wherein the keyboard event comprises a keystroke on a a user clicking a key on the graphic keypad or keyboard, sending pre-assigned encrypted key data values for alphanumeric interfaces and displacement values for dynamic interfaces, and then looking up corresponding key data values from corresponding encrypted data, the set of pre-determined markers are randomized after each time the user enters an identifier element. By knowing the displacement and the user identifiers the server can then reverse engineer the actions taken by the user to identify the chosen marker and subsequently correlate the user entered identifiers with the pre-determined identifiers to thus authenticate the user. (Varghese, paragraph 16). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Phoha with that of Varghese in order to authenticating a person to a computer based on a user name and password without establishing a direct connection between the computer and a device.

	Regarding claim 3:
Phoha and Varghese disclose wherein the one or more features comprise a digraphs, a trigraphs, n-graphs or higher-level features comprising the cursor locations, an action type combination, and other information comprising a key location, a key type, or a field name the seven values present in the vector X1 71 are plotted in the FIG. 4…two values of the vector. X171 and x171 show a variability with the remaining values of vector X171 (Phoha, column 7, [lines 1-8]).

Regarding claim 4:
Phoha and Varghese disclose wherein the processor is to combine the cursor locations, the associated action types, and the associated time stamps into events and stack the events in the session into a stacked event vector, wherein the processor is to extract the one or more features based on the stacked event vector values between two successively pressed keys were calculated. As a consequence, for each typing sample, a set of 26x26=676 vectors is used, each vector containing the extracted key press latency values for a particular combination of letters. For example, the s1 t vector was used to record the extracted key press latency values for the letter pair 'aa' and the 676th vector was used to record the extracted key press latency values for the letter pair 'zz' (Phoha, column 4, [lines 25-34]).

Regarding claim 5:
Phoha and Varghese disclose wherein the associated action types comprise a key press or a key release keyboard, timing information of the typing sample is typically extracted by recording two keystroke events: (1) key press event and (2) key release event. These recordings can be used to ascertain the time when a key was pressed and when a key was released, and the ASCII value of a pressed key and the ASCII value of a released key (Phoha, column 4, [lines 39-45]).

Regarding claim 6:
Phoha and Varghese disclose wherein the feature comprises a latency between two consecutive events of an action type combination associated with two or more of the cursor locations in one embodiment, the recordings of key press events and key release events are used to determine the latency between two successively pressed keys (referred as key press latency). Note 'key press latency' is determined by adding the latency between consecutive key release and key press events (i.e., key interval latency) to the key hold time for the first letter in the letter pair (i.e. the latency between consecutive key press and key release events) (Phoha, column 4, [lnes 54-61]).

Regarding claim 7:
Phoha and Varghese disclose wherein the processor is to monitor the text field of an application for the cursor locations, the associated action types and the associated time stamps the “input focus is the element that responds to keystroke messages. In this case, keystroke messages will cause characters to appear in user-name-input-field 206.) (Varghese, column 7, [lines 25-31]), and validation-bytes 406 contain bytes representing the time that PEM 300 entered password-encoding-state 354. Validation-matches decision 527 succeeds if the difference between the time in received-validation-bytes 521 and the time based on the server's internal clock (not shown) is less than a preset time interval (Varghese, column 19, [lines 37-42]). It would have been obvious to 

Regarding claim 8:
Claim 8 is rejected under the same reason set forth in rejection of claim 1.

Regarding claim 9:
Claim 9 is rejected under the same reason set forth in rejection of claim 2.

Regarding claim 10:
Phoha and Varghese disclose comprising combining, via the second processor, the cursor locations, the associated action types, and the associated time stamps into an event the recordings of key press events and key release events are used to determine the latency between two successively pressed keys (referred as key press latency). Note 'key press latency' is determined by adding the latency between consecutive key release and key press events (i.e., key interval latency) to the key hold time for the first letter in the letter pair (i.e. the latency between consecutive key press and key release events) (Phoha, column 4, [lines 54-61]).

Regarding claim 11:
Claim11 is rejected under the same reason set forth in rejection of claim 4.

Regarding claim 15:
Claim 15 is rejected under the same reason set forth in rejection of claim 1.

Regarding claim 16:
values between two successively pressed keys were calculated. As a consequence, for each typing sample, a set of 26x26=676 vectors is used, each vector containing the extracted key press latency values for a particular combination of letters. For example, the s1 t vector was used to record the extracted key press latency values for the letter pair 'aa' and the 676th vector was used to record the extracted key press latency values for the letter pair 'zz' (Phoha, column 4, [lines 25-34]).

Regarding claim 17:
Claim 17 is rejected under the same reason set forth in rejection of claim 10.

Regarding claim 18:
Claim 18 is rejected under the same reason set forth in rejection of claim 11.

Regarding claim 19:
Phoha and Varghese disclose comprising program code executable by the processor to extract the one or more features based on two or more related events of a combined action when a user is providing a typing sample at a computer keyboard, timing information of the typing sample is typically extracted by recording two keystroke events: (1) key press event and-(2·) key release event (Phoha, column 4, [lines 38-41]).

Regarding claim 20:
Phoha and Varghese disclose further comprising program code executable by the processor to compare the extracted one or more features in a test to one or more features extracted on a training set of keystrokes from the user or test the extracted features against a machine learning model, a rule-based model, an anomaly detection model, or any statistical-based model (1) competition between naive Bayes models for user identification (CNBM) and (2) similarity based user identification method. A user desiring authorization or identification will type in a test data set, which can be arbitrary text (e.g. the system will present an arbitrary test text for the user to replicate, or the user may simply type a test string). Keystroke parameters are derived from the test sample and compared against the stored authorized user profiles to see if the user can be identified as one of the authorized users (Phoha, column 2, [lines 55-64]).

6.	Claims 12-14 are rejected under 35U.S.C 103 as being unpatentable over Vir Phoha (US 8489635), in view of Thomas Emmanual Varghese (US 20060020815), and further in view of Ori Eisen (US 9396331), hereinafter Eisen.

Regarding claim 12:
Phoha and Varghese disclose extracted one or more features timing information of the typing sample is typically extracted by recording two keystroke events: (1) key press event and (2) key release event (Phoha, column 4, [lines 38-44]), but fails to disclose comprising combining, via the processor, one or more additional features in a feature space to generate combined features, and authenticating the user based on the combined features and the learning model or the statistical mechanism human action. However, Eisen teaches the system may be able to detect clicks that occur in a similar area or Zone to help with user authentication. In one embodiment of the invention, the system may be able to detect a human user returning, by observing that the human users generally click in one area on a page. Thus, the individual click events may be compared to a "click heat, which observes in the aggregate where users click on a page (White, column 5, [lines 60-66]). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Phoha with that of Eisen in order to detecting Scripted attacks or bot net activity in a variety of environments and transactions (Eisen , Abstract, [lines 6-7]).

Regarding claim 13:
Phoha, Varghese and Eisen disclose comprising updating, via the first processor, the learning model for the user in response to authenticating the user authentication in a variety of con texts, including but not limited to: customers making an online purchase or any online transaction, release of medical information online, an internet Voting system, entering online sweepstakes, purchasing tickets online for an event, etc (Eissen, column 7, [lines 36-41]). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Phoha with that of Eisen in order to detecting Scripted attacks or bot net activity in a variety of environments and transactions (Eisen, Abstract, [lines 6-7]).

Regarding claim 14:
Phoha, Varghese, Eisen disclose wherein authenticating or identifying the user comprises comparing the extracted one or more features to a training set of keystrokes from the user validation module 224 may store the X and Y coordinates 212 of the cursor event on a database 226. The validation module 224 may compare the X and Y coordinates 212 with the X and Y coordinates stored on the database 226. If the validation module 224 detects that many transactions bare the same exact coordinates, then it may alert other applications as to suspected scripted attacks or bot net activity (White, column 5, [lines 10-16]). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Phoha with that of Eisen in order to detecting Scripted attacks or bot net activity in a variety of environments and transactions (Eisen, Abstract, [lines 6-7]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication from the examiner should be directed to Thanh Le whose telephone number is 571-272-8556. The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nickerson Jeffrey L can be reached on (469) 295-9235.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either obtained from either Private PAIR or Public PAIR. Status information for unpublished application is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov . Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automatic information system, call 800-786-9199 (In USA or CANADA) or 571-272-1000.

/THANH H LE/Examiner, Art Unit 2432                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491